El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal. .
Al ser presentada la demanda en este caso se solicitó y se obtuvo el embargo de bienes de los demandados para asegurar la efectividad de la sentencia que contra ellos pu-diera dictarse. Registrada sentencia condenatoria én rebel-día y notificada a los demandados, algunos meses después se personó en el pleito una tercera persona y solicitó permiso para intervenir en él a fin de discutir la validez del embargo que se había trabado y el derecho preferente que la interven-tora alega tener a tales bienes; y la corte inferior, sin oír a las partes en el litigio, permitió la intervención solicitada y 3a demanda a tal fin presentada y concedió un término de diez días a las partes para alegar lo que a su derecho conviniese. Contra esta resolución interpuso el demandante el presente recurso de apelación cuya desestimación nos pide la tercerista por entender que no es apelable citando el caso de Espada v. Sepúlveda, 20 D.P.R. 138.
El caso citado no es de aplicación al presente porque habiéndose dictado en aquél antes del juicio la resolución permitiendo la intervención, nos negamos a revisarla en pro-cedimiento de certiorari porque la cuestión fué controvertida *497y porque podía ser revisada en apelación que se interpusiera} contra la sentencia que resolviera el pleito, mientras que en el presente caso la solicitud de intervención fue resuelta sin haber sido oídas las partes del litigio y, principalmente, porque se trata de una providencia especial dictada después de sentencia definitiva, que es apelable de acuerdo con el No. 3 del artículo 295 del Código de Enjuiciamiento Civil, ya que permite después de terminado el pleito por sentencia una reclamación que requiere otra sentencia, y casi seguramente una oposición de los otros litigantes, o por lo menos del de-mandante que obtuvo el embargo que es objeto de la, inter-vención.

La moción de desestimación debe ser negada.

Los Jueces Asociados Señores Wolf y Texidor no inter-vinieron.